PER CURIAM.
Counsel for appellant has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the record as required by State v. Causey, 503 So.2d 321 (Fla.1987), we affirm the convictions and sentences with the exception of the habitual offender sentences imposed for misdemeanors in Case Nos. 92-3150 and 92-3920 below, which we vacate. Habitual offender status does not apply to misdemeanors, Cribbs v. State, 599 So.2d 246 (Fla. 1st DCA 1992). In addition, we remand for correction of a scrivener’s error on the sentencing form in Case No. 92-3920, which incorrectly indicates the sentences in that case are to be served concurrently with sentences imposed in Gadsden County; it should indicate the sentences are to be served con*227currently with those imposed in Wakulla County. We note that the consecutive habitual felony offender sentences imposed involved separate criminal episodes, see Garrison v. State, 20 Fla. Law Weekly D147, — So.2d - [1994 WL 716690] (Fla. 1st DCA December 29, 1994).
AFFIRMED in part VACATED in part and REMANDED.
ERVIN, JOANOS and WOLF, JJ., concur.